F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           FEB 26 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 99-8099
                                                   (D.C. No. 97-CV-1026-B)
    RONALD J. CESTNIK,                                    (D. Wyo.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT            *




Before BRORBY , PORFILIO , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

         Defendant was convicted on several counts of drug, money-laundering, and

firearms charges, and one count of conducting a continuing criminal enterprise



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
(CCE). His convictions were affirmed on appeal. He now appeals the district

court’s denial of his motion to vacate his conviction and sentence, filed pursuant

to 28 U.S.C. § 2255. The district court granted defendant a certificate of

appealability on all issues raised in his motion.       See 28 U.S.C. § 2253(c).

Although we do not reach the merits of the issues raised in this appeal, we affirm

the district court’s denial of the § 2255 motion on a procedural basis.

       First, defendant claims that his conviction and sentence should be vacated

because the district court did not instruct the jury that it must agree unanimously

on which three drug violations constituted the “‘continuing series of violations’”

necessary for a CCE conviction.      Richardson v. United States , 526 U.S. 813,

815-16 (1999) (quoting 21 U.S.C. § 848(a) and holding that “unanimity in respect

to each individual violation is necessary”).         Richardson was decided after

defendant’s trial, and so part and parcel to defendant’s argument is that the

holding in Richardson is retroactive. The district court’s denial of relief on this

issue was based on its conclusion that     Richardson did not apply retroactively to

cases on collateral review. We do not affirm the district court’s holding on the

merits of this retroactivity issue. Instead, we specifically decline to reach the

merits of this issue because we dispose of it on procedural grounds.       1




1
        We note, however, that the government has conceded on appeal that the
district court incorrectly concluded that the Richardson holding was not
                                                                     (continued...)

                                               -2-
       Defendant neither requested a unanimity instruction nor objected to its

absence, nor did he raise this issue on direct appeal. Consequently, he is

procedurally barred from raising it in his § 2255 motion, unless he can show

cause and prejudice.   See United States v. Frady , 456 U.S. 152, 167 (1982);     Hines

v. United States , 971 F.2d 506, 507-08 (10th Cir. 1992). “Under this standard, to

obtain collateral relief based on trial errors to which no contemporaneous

objection was made, a convicted defendant must show both (1) ‘cause’ excusing

his double procedural default, and (2) ‘actual prejudice’ resulting from the errors

of which he complains.”    Frady , 456 U.S. at 167-68; see also Hines , 971 F.2d

at 507-08 (holding Frady standard “applies if a § 2255 movant has failed to raise

an issue on direct appeal, regardless of whether the movant made a

contemporaneous objection to the alleged error at trial”). “[I]f the government

fails to raise Frady ’s procedural bar until the appellate level, it is not entitled to

disposition on those grounds.”    United States v. Talk, 158 F.3d 1064, 1067



1
 (...continued)
retroactive to cases on collateral review. Appellee’s Br. at 14-15. Further, we
note that every circuit court that has addressed the issue has held that, because
Richardson announced a new rule of substantive law (as opposed to announcing
a new rule of criminal procedure), Teague v. Lane , 489 U.S. 288 (1989), does
not bar application of the Richardson holding to cases on collateral review.
Lanier v. United States, 220 F.3d 833, 838 (7th Cir.), cert. denied , 121 S. Ct. 312
(2000); Murr v. United States , 200 F.3d 895, 905-06 (6th Cir. 2000);   see United
States v. Scott , 218 F.3d 835, 838 (8th Cir.) (assuming retroactive application
without discussion), cert. denied , 121 S. Ct. 500 (2000).

                                           -3-
(10th Cir. 1998). In this case, despite the government’s failure to raise the

defense of procedural bar before this appeal, we exercise our discretion to address

the procedural issue because “doing so will further the interests of judicial

efficiency, conservation of scarce judicial resources, and orderly and prompt

administration of justice.”   Id. (quotation omitted).   2



       Turning to the cause and prejudice determination, contrary to defendant’s

assertion, the timing of the Supreme Court’s decision in       Richardson is not cause

for his procedural default. The idea that a jury must unanimously agree on which

drug violations constituted the continuing series of violations for purposes of

a CCE conviction was neither novel nor unavailable to plaintiff at his trial or

on appeal and, thus, does not constitute cause for his procedural default.      See

Bousley v. United States , 523 U.S. 614, 622 (1998). In fact, at least one circuit

had held that such an instruction was required.      United States v. Echeverri ,

854 F.2d 638, 642 (3d Cir. 1988). Consequently, defendant’s          Richardson claim

is procedurally barred because he has not shown cause for failing to raise it at

trial or on direct review.

       The second issue defendant raises in this appeal is that his conviction

violated the constitutional prohibition against double jeopardy. As with the


2
      We note that, although the government did not raise the procedural bar
defense before the district court, it did brief the issue on appeal and defendant
responded to the issue in his reply brief.

                                            -4-
Richardson issue, defendant did not raise his double jeopardy arguments on direct

appeal. Again, the government did not raise the procedural bar defense to the

district court. Nonetheless, as with the   Richardson issue, we consider the

procedural argument for the first time on appeal because to do so will “further the

interests of judicial efficiency, conservation of scarce judicial resources, and

orderly and prompt administration of justice.”    Talk , 158 F.3d at 1067.   3
                                                                                 Because

defendant offers no cause for failing to raise the double jeopardy issues on direct

appeal, they are also procedurally barred.

       Finally, defendant argues that he was entitled to an evidentiary hearing on

the Richardson issue. Because that issue is procedurally barred, defendant is not

entitled to an evidentiary hearing.

       To reiterate, we hold that defendant’s arguments are procedurally barred,

and we do not reach the merits of the issues on appeal. Instead, we AFFIRM the




district court’s judgment on the basis of procedural bar.

                                                      Entered for the Court




3
       Again, we note that defendant was given an opportunity to respond to the
procedural argument and, in fact, did respond with respect to the Richardson issue
in his reply brief.

                                           -5-
      Michael R. Murphy
      Circuit Judge




-6-